DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
The instant application is a divisional of U.S. App. No. 15/325690, now issued as U.S. Pat. No. 10858716.  Claims 1-12 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 18: “expressed by weight 0.0005% ≤ Ca ≤ 0.005%, if a SiCa treatment is carried out;”
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method of making a hot rolled steel sheet, the method comprising providing a melt of the claimed composition, performing a vacuum or SiCa treatment, dissolving Ti and N in the melt to satisfy the claimed range, casting, rolling the cast steel with penultimate and final passes meeting the claimed reduction rates and temperatures, cooling at the claimed cooling rate, and coiling to obtain the hot rolled steel sheet, wherein the sheet exhibits the claimed thickness, yield stress, strength, and elongation values.  Closest prior art US 10590506 teaches a method of making a hot rolled steel with broadly overlapping compositional ranges, but fails to teach controlling Ti, N, Cr, and Mo contents to meet the claimed expressions and further, fails to teach each of the required method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10590506; US 9540719; US App. No. 2015/0368741; US App. No. 20100221573; US App. No. 20080283158; US 6364968.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735